DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 28 April 20224 has been considered by the Examiner.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Martin D. Moynihan on 13 May 2022. Replace the claims filed 28 April 2022 with the following set of claims:

1. (Currently Amended) A computer implemented method for creating a personalized reference interval (PRI), comprising: 
monitoring clinical test results stored by a network connected server; 
in response to detecting a clinical test result of a patient added to the network connected server, wherein the clinical test result including a measured value of at least one analyte, wherein a digital profile of the patient includes a combination of a plurality of demographic parameters and associated values, and medical history data parameters and associated values including comorbidity, chronic medical conditions, and current medications: 
accessing a dataset storing a plurality of digital profiles of other patients, each digital profile of the dataset is associated with at least one clinical test result of the respective other patient having a statistical distribution including values dissimilar to the measured value of the at least one analyte of the patient, and a combination of the plurality of demographic parameters and associated values for each of the other patients, and medical history data parameters and associated values including comorbidity, chronic medical conditions, and current medications; 
identifying a subset of the dataset based a correlation according to a similarity requirement between the combination of at least one of the plurality of demographic parameters and the medical history parameters including comorbidity, chronic medical conditions, and current medications of the digital profile of the patient and at least one of the combinations of the plurality of demographic parameters and the medical history of the other patients including comorbidity, chronic medical conditions, and current medications, wherein the correlation is computed by assigning higher weights to the comorbidity, chronic medical conditions, and current medications, and without consideration to similarity between the measure value of the at least one analyte of the patient and values of the at least one analyte for the digital profiles of other patients; 
calculating a personalized reference interval (PRI) for each respective at least one analyte of the clinical test result of the patient according to an analysis of corresponding values of the at least one analyte of the subset, wherein the PRI is dynamically calculated using the dataset; 
accessing a standard reference interval (RI) for each respective at least one analyte of the clinical test result of the patient, wherein the standard RI is computed from digital profiles of healthy individuals without comorbidities, without chronic medical conditions, and that are not currently taking medications; 
comparing the measured value of the at least one analyte of the clinical test result of the patient with the PRI calculated for the at least one analyte and with the standard RI to determine whether the analyte value of the clinical test result of the patient is representing an underlying clinically significant event or does not represent a clinically significant event;
automatically generating a message including the measured value of the at least one analyte, the PRI, and the standard RI, and an indication of: clinical insignificance when the measured value of the at least one analyte is external to the standard RI and within the PRI, and clinical significance with the measured value of the at least one analyte is within the standard RI and external to the PRI; and 
transmitting the message to a client terminal over the network for clinically significant event.  

2. (Cancelled)  

3. (Original) The method of claim 1, wherein the medical history data parameters are indicative of at least one medical pathology.  

4. (Original) The method of claim 1, wherein the PRI is calculated to account for contradictory effects of demographics and/or medical history on the respective analyte.  

5. (Original) The method of claim 1, wherein the PRI is calculated to account for additive effects of demographics and/or medical history on the respective analyte.  

6. (Previously Presented) The method of claim 1, wherein the medical history data includes at least one member selected from the group consisting of: past medical history, previous surgeries, smoking status, alcohol consumption status, drug use status, acute medical conditions, family history, and genetic predisposition.  

7. (Cancelled)  

8. (Original) The method of claim 1, wherein the analyte is measured from a body fluid selected from the group consisting of: blood, urine, cerebrospinal fluid, pleural fluid, amniotic fluid, aqueous humor, vitreous humor, bile, gastric acid, lymph, mucus, pericardial fluid, pus, saliva, semen, vaginal secretions, sputum, synovial fluid, tears, and sweat.  

9. (Original) The method of claim 1, wherein the analyte is at least one of: an anatomical body measurement performed directly or using imaging methods, and a measurement of function of an organ.  

10. (Original) The method of claim 9, wherein the analyte is selected from the group consisting of: body mass index (BMI), cardiac output, respiratory rate, endometrial thickness, appendix size, kidney size, and prostate volume.  

11. (Original) The method of claim 1, wherein the digital profiles of the subset include at least one of survival of the respective patient and time to a certain clinical outcome occurring to the respective patient, and further comprising calculating a risk for a certain outcome for the patient according to an analysis of the value of the at least one analyte in view of the PRI.  

12. (Original) The method of claim 11, wherein the certain outcome is at least one of: received from a user using a graphical user interface (GUI), and determined for each of a list of a plurality of predefined outcomes.  

13. (Original) The method of claim 1, further comprising: receiving at least one another clinical test result of the patient including another measured value of the at least one analyte; determining a trend according to an analysis of difference between the measured value of the at least one analyte of the at least one another clinical test result and the test result; identifying a clinical significance or clinical insignificance of the trend according to the PRI.  

14. (Original) The method of claim 13, wherein the digital profiles of the subset include at least one of survival of the respective patient and time to a certain clinical outcome occurring to the respective patient, and wherein the identifying the clinical significance or clinical insignificance of the trend is based on calculating a risk for a certain outcome for the patient based on the trend.  

15. (Original) The method of claim 13, further comprising identifying the clinical significance or clinical insignificance of the trend based on an analysis of a correlation between the trend and a distribution of values corresponding to the trend in the digital profiles of the subset.  

16. (Original) The method of claim 1, further comprising storing the received clinical result of the patient and digital profile of the patient in the dataset.  

17-20. (Cancelled)  

21. (Currently Amended) A system for creating a personalized reference interval (PRI), comprising: 
a network connected server in communication with at least one client terminal and with a data storage device storing a dataset storing a plurality of digital profiles of patients, each digital profile of the dataset is associated with at least one clinical test result of the respective patient and a combination of respective values for at least one demographic parameter and medical history data parameters and associated values including comorbidity, chronic medical conditions, and current medications; 
a program store storing code; and 
at least one processing unit coupled to the server, the data storage device and the program store for implementing the stored code, the code comprising: 
code to monitor clinical test results stored by the data storage device; 
code to, in response to detecting a clinical test result of a patient added to the network connected server, wherein the clinical test result includes a measured value of at least one analyte, wherein a digital profile of a-the patient includes a combination of at least one demographic parameter and associated value and medical history data parameters and associated values including comorbidity, chronic medical conditions, and current medications, and to receive a clinical test result of the patient, the clinical test result including a measured value of at least one analyte
code to identify a subset of the dataset based a correlation according to a similarity requirement between the combination of at least one of the plurality of demographic parameters and the medical history parameters including comorbidity, chronic medical conditions, and current medications of the digital profile of the patient and the at least one of the combinations of the plurality of demographic parameters and the medical history of the other patients including comorbidity, chronic medical conditions, and current medications, and calculate a personalized reference interval (PRI) for each respective at least one analyte of the clinical test result of the patient according to an analysis of corresponding values of the at least one analyte of the subset, wherein the PRI is dynamically calculated using the dataset, wherein the clinical test results of the dataset have a statistical distribution including values dissimilar to the measured value of the at least one analyte of the patient, wherein the correlation is computed by assigning higher weights to the comorbidity, chronic medical conditions, and current medications, and without consideration to similarity between the measure value of the at least one analyte of the patient and values of the at least one analyte for the digital profiles of other patients; 
code to access a standard reference interval (RI) for each respective at least one analyte of the clinical test result of the patient, wherein the standard  RI is computed from digital profiles of healthy individuals without comorbidities, without chronic medical conditions, and that are not currently taking medications; 
code to compare the measured value of the at least one analyte of the clinical test result of the patient with the PRI calculated for the at least one analyte and with the standard RI to determine whether the analyte value of the clinical test result of the patient is representing an underlying clinically significant event or does not represent a clinically significant event; 
code to automatically generate a message including the measured value of the at least one analyte, the PRI, and the standard RI, and an indication of: clinical insignificance when the measured value of the at least one analyte is external to the standard RI and within the PRI, and clinical significance with the measured value of the at least one analyte is within the standard RI and external to the PRI; and 
code to transmit the message to the at least one client terminal over the network for treatment of the patient according to whether clinical test result represents the underlying clinically significant event or does not represent the clinically significant event.  

22. (Previously Presented) The method of claim 1, wherein "normal" levels of the at least one analyte of other patients of the dataset defined by the PRI are otherwise abnormal in healthy and normal subjects.  

23. (Previously Presented) The method of claim 1, wherein "abnormal" levels of the at least one analyze of other patients of the dataset defined by the PRI are otherwise normal in healthy and normal subjects.  

24. (Previously Presented) The method of claim 1, wherein the PRI denotes a single unified measure that is calculated to account for contradictory effects of the plurality of demographic parameters and the medical history data parameters of the combination.  




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1,3-6,8-16 and 21-24: 
	Applicant’s amendments and arguments have overcome the statutory rejection of the claims.
The prior art of record, including Friedlander et al. (US PG-Pub 2012/0265550 A1), Katayev et al. (US PG-Pub 2014/0236491 A1) and Khan et al. (U.S. PG- Pub 2014/0006039 A1), does not teach or suggest the following features:
A computer implemented method and system for creating a personalized reference interval (PRI), comprising: 
monitoring clinical test results stored by a network connected server; 
in response to detecting a clinical test result of a patient added to the network connected server, wherein the clinical test result including a measured value of at least one analyte, wherein a digital profile of the patient includes a combination of a plurality of demographic parameters and associated values, and medical history data parameters and associated values including comorbidity, chronic medical conditions, and current medications: 
accessing a dataset storing a plurality of digital profiles of other patients, each digital profile of the dataset is associated with at least one clinical test result of the respective other patient having a statistical distribution including values dissimilar to the measured value of the at least one analyte of the patient, and a combination of the plurality of demographic parameters and associated values for each of the other patients, and medical history data parameters and associated values including comorbidity, chronic medical conditions, and current medications; 
identifying a subset of the dataset based a correlation according to a similarity requirement between the combination of at least one of the plurality of demographic parameters and the medical history parameters including comorbidity, chronic medical conditions, and current medications of the digital profile of the patient and at least one of the combinations of the plurality of demographic parameters and the medical history of the other patients including comorbidity, chronic medical conditions, and current medications, wherein the correlation is computed by assigning higher weights to the comorbidity, chronic medical conditions, and current medications, and without consideration to similarity between the measure value of the at least one analyte of the patient and values of the at least one analyte for the digital profiles of other patients; 
calculating a personalized reference interval (PRI) for each respective at least one analyte of the clinical test result of the patient according to an analysis of corresponding values of the at least one analyte of the subset, wherein the PRI is dynamically calculated using the dataset; 
accessing a standard reference interval (RI) for each respective at least one analyte of the clinical test result of the patient, wherein the standard RI is computed from digital profiles of healthy individuals without comorbidities, without chronic medical conditions, and that are not currently taking medications; 
comparing the measured value of the at least one analyte of the clinical test result of the patient with the PRI calculated for the at least one analyte and with the standard RI to determine whether the analyte value of the clinical test result of the patient is representing an underlying clinically significant event or does not represent a clinically significant event;
automatically generating a message including the measured value of the at least one analyte, the PRI, and the standard RI, and an indication of: clinical insignificance when the measured value of the at least one analyte is external to the standard RI and within the PRI, and clinical significance with the measured value of the at least one analyte is within the standard RI and external to the PRI; and 
transmitting the message to a client terminal over the network for clinically significant event.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
13 May 2022